DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheelwright (U.S. Patent No. 9,210,969).
As for Claim 1, Wheelwright an invention comprising:

a locking portion (26), at a second terminal end (terminal end at 16) of the band portion and directly attached to the second terminal end of the band portion (see Fig. 6). including a tooth pawl (32, see Fig. 4)), configured to lock the locking teeth of the band portion upon the band portion being inserted through a through opening of the locking portion (see Col. 6 lines 34-56), the locking portion being on one end of the band portion in a longitudinal direction of the band portion (see Fig. 1); and
a connecting portion (44), having a clamp receiving surface (top surface of 44, se Fig. 6), protruding from a side of the locking portion in a direction intersecting and perpendicular to the longitudinal direction of the band portion (see Fig. 1); and, the connecting portion including an index portion (38).
2. (Currently Amended) The binding band according to claim 1, wherein the index portion (38) has a shape, dependent upon an inner diameter of a clamp (see Figs. 6-7).
3.    (Currently Amended) The binding band according to claim 1, wherein the index portion includes an identification surface (upper surface of 38) to which a symbol or a color for identification is applicable.
4.    (Currently Amended) The binding band according to claim 1, wherein the connecting portion includes a distance display surface (the upper surface of connection portion 44, visual discloses the distance between 38 and 26) indicating a distance between the locking portion and the index portion.
5.    (Currently Amended) The binding band according to claim    1, wherein the index portion includes an auxiliary index portion (22.) having a rod shape that passes through and extends from the index portion, extending in the longitudinal direction of the band portion.
7.    (Currently Amended) The binding band according to claim 1 further comprising;

9.    (New) The binding band of claim 1, wherein the locking portion (26) includes a rectangular tube-shaped locking portion body (see Fig. 1).
10.    (New) The binding band of claim 1, wherein the tooth pawl (32) includes a tongue piece (28b) protruding obliquely from the inner wall surface of the locking portion toward a front opening of the locking portion (see Fig. 4).
11.    (New) The binding band of claim 1, wherein the connecting portion is strip-shaped (see Figs. 6-7).
12.    (New) The binding band of claim 1, wherein the connecting portion defines a distance between the locking portion and the index portion (see Figs. 6-7).
13.    (New) The binding band of claim 2, wherein the index portion (44) has a rectangular parallelepiped block shape (see Figs. 6-7).
14.    (New) The binding band of claim 1, wherein the, the tooth pawl (32) of the locking portion protrudes from an inner wall (inner perimeter wall of 26 which defines the opening) surface of the locking portion, toward the through opening (see Fig. 4).
15.    (New) The binding band of claim 1, wherein the index portion extends perpendicular to the connecting portion (see Figs. 6-7).
17.    (New) The binding band of claim 15, wherein the index portion has a rectangular parallelepiped block shape (see Figs. 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheelwright (U.S. Patent No. 9,210,969).
As for Claims 8, Wheelwright discloses the claimed invention, in particular, a width of the band portion (width between two side edges of strap 12) and a length of the band portion (length between to two ends 14/16 of strap 12), but fails to explicitly recite wherein a width of the band portion is approximately 5 mm and a length of the band portion approximately 200 mm.  It would have been an obvious matter of design choice to have a width of the band portion is approximately 5 mm and a length of the band portion approximately 200 mm to accommodate for various sizes of cords, hoses, or any object the band is wrapping around, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
has a semicircular shape.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the index portion have a semicircular shape, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive. 
In response to Applicants argument that Wheewright fails to disclose the locking portion being in on an end of the band portion, Applicant respectfully disagrees and discloses the claimed limitation in rejection provided herein.  In Fig. 6 the locking portion 26 is disclosed on a second terminal end of the band 12. 
In response to Applicants argument for claims 2 and 5, Examiner has considered arguments considered, but are moot because of new interpretation of prior art of Wheelwright.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID M UPCHURCH/Examiner, Art Unit 3677